Dismissed and Memorandum Opinion filed April 16, 2009







Dismissed
and Memorandum Opinion filed April 16, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00229-CR
NO. 14-09-00233-CR
____________
 
MENTRELL CLAY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause Nos. 1151526
& 1150620
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to two charges of aggravated robbery.  In accordance with
the terms of plea bargain agreements with the State, the trial court sentenced
appellant on February 11, 2009, to confinement for nine years in the
Institutional Division of the Texas Department of Criminal Justice in each
case, with the sentences to be served concurrently.  Appellant filed a pro se
notice of appeal of both cases.  We dismiss the appeals.  




The
trial court entered a certification of the defendant=s right to appeal in each case in
which the court certified that each is a plea bargain case, and the defendant
has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R.
App. P. 25.2(d).  The records support the trial court=s certifications.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates, and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).